EXHIBIT 1
11/19/2019                                                        Some Facts About How NSA Stories Are Reported



         Some Facts About How NSA
         Stories Are Reported
         Glenn Greenwald
         March 23 2014, 6:41 a.m.




         (updated below)

         Several members of the august “US Journalists Against Transparency”
         club are outraged by revelations in yesterday’s New York Times (jointly
         published by der Spiegel) that the NSA has been hacking the products of
         the Chinese tech company Huawei as well as Huawei itself at exactly
         the same time (and in exactly the same way) as the US Government has
         been claiming the Chinese government hacks. Echoing the script of
         national security state officials, these journalists argue that these
         revelations are unjustified, even treasonous, because this is the type of
         spying the NSA should be doing, and disclosure serves no public
         interest while harming American national security, etc. etc.

         True to form, however, these beacons of courage refuse to malign the
         parties that actually made the choice to publish these revelations –
         namely, the reporters and editors of the New York Times – and instead use
         it to advance their relentless attack on Edward Snowden. To these
         journalists, there are few worse sins than “stealing” the secrets of the
         US government and leaking them to the press (just as was true in the
         WikiLeaks case, one must congratulate the US Government on its
         outstanding propaganda feat of getting its journalists to lead the war on
         those who bring transparency to the nation’s most powerful factions).
         But beyond the abject spectacle of anti-transparency journalists, these
         claims are often based on factually false assumptions about how these
https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   1/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         stories are reported, making it worthwhile once again to underscore
         some of the key facts governing this process:

         (1) Edward Snowden has not leaked a single document to any
         journalist since he left Hong Kong in June: 9 months ago. Back
         then, he provided a set of documents to several journalists and asked
         that we make careful judgments about what should and should not be
         published based on several criteria. He has played no role since then in
         deciding which documents are or are not reported. Those decisions are
         made entirely by media outlets that are in possession of those
         documents. Thus, calling a new NSA story “Snowden’s latest leak” or
         asking “why would Snowden decide to publish this now?” – as though
         he’s doling out documents one by one or deciding which documents
         should be published – is misleading in the extreme: those decisions are
         made exclusively by the journalists and editors of those news outlets.

         (2) Publication of an NSA story constitutes an editorial judgment
         by the media outlet that the information should be public. By
         publishing yesterday’s Huawei story, the NYT obviously made the
         editorial judgment that these revelations are both newsworthy and in
         the public interest, should be disclosed, and will not unduly harm
         “American national security.” For reasons I explain below, I agree with
         that choice. But if you disagree – if you want to argue that this (or any
         other) NSA story is reckless, dangerous, treasonous or whatever – then
         have the courage to take it up with the people who reached the
         opposite conclusion: in this case, the editors and reporters of the NYT
         (indeed, as former DOJ official Jack Goldsmith observed, the NYT‘s
         Huawei story was “based on leaks other than the Snowden documents”).
         In most other cases where critics claim reckless disclosures, the
         decision to publish was made by the Washington Post. The judgment to
         which you’re objecting – that this information should be made public –
         was one made by those newspapers, not by Edward Snowden.


https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   2/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         (3) Snowden has made repeatedly clear that he did not want all of
         the documents he provided to be published. When Snowden
         furnished documents to the journalists with whom he chose to work
         (which, just by the way, expressly did not include the NYT), he made
         clear that he did not believe all of those materials should be published.
         Obviously, if he wanted all of those documents published, he could have
         and would have just uploaded them to the internet himself; he
         wouldn’t have needed to work with journalists.

         As he has said repeatedly, he wanted journalists – not himself – to make
         these decisions based on what is in the public interest and what can be
         disclosed without subjecting innocent people to harm. He was adamant
         that not all of the documents he provided were appropriate for
         publication, and was especially clear (at least to me) that certain
         categories of documents not be published (which is why those who
         demand that all documents be released are arguing, even though they
         won’t acknowledge it, that we should violate our agreement with our
         source, disregard Snowden’s conditions for furnishing the documents,
         and subject him to a wide range of risks he did not want to take). See
         here for just a few of the examples where Snowden’s wishes in this
         regard are made clear.

         Critics like to pretend that this is some bizarre or unusual arrangement
         (why would he provide documents to journalists that he didn’t think should be
         published?) In fact, this happens all the time: sources come to journalists
         and say “this set of information I’m giving you is for publication, while
         this information is only for background use and this other information
         should stay off the record.” Many of the documents Snowden provided
         were necessary for background, context and understanding, but not
         ones he thought should be published (because they could endanger or
         malign innocent people, or create risks for those involved in the
         disclosures, or be used to demonize the revelations). Other documents


https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   3/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         involved close calls that he believed journalists were better suited to
         evaluate than himself.

         He’s made repeatedly clear since then that he did not want all
         documents published, but rather wanted a case-by-case assessment
         made of each, with the ultimate decision to publish resting with
         journalists, not himself. Here’s how his legal representative, the ACLU’s
         Ben Wizner, recently described Snowden’s instructions to journalists:

             You know, the number of documents that Edward Snowden has
             made available to the public is zero. What he did is give
             information to journalists, with the instruction that they and
             their editors, in consultation, where necessary, with government
             officials, decide what was in the public interest to publish, and to
             withhold information that would be harmful to publish. He
             wanted to create a protocol that would correct for his own biases.
             He was someone who had spent the last almost ten years in the
             intelligence community. He didn’t think that his own judgments
             — and he has very strong judgments about what should or
             should not be public — were adequate to this moment and
             wanted to make sure that the institutions that had the
             experience in doing this — and these are our newspapers, who
             have long experience competing with the government over
             access and control of secret information — that that be the way
             that the information got published. . . .

             He didn’t want and didn’t think that he should have the
             responsibility to decide which of these documents should be
             public. He wanted to appeal to the traditions, the institutions,
             the expertise of the media in helping to make those important
             judgments. That’s what we want whistleblowers to do. We don’t
             want them to unilaterally substitute their judgment for
             everybody else’s. We want them to go through these institutions

https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   4/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

             that funnel and that channel that and have longer experience in
             making these kinds of decisions.

         As Time noted in a lengthy profile when naming him Person of the Year
         runner-up: “Snowden does not defend every story that has been written,
         but he says he tried to design his actions to ensure that he was not the
         ultimate arbiter of what should and should not become public. ‘There
         have of course been some stories where my calculation of what is
         not public interest differs from that of reporters, but it is for this
         precise reason that publication decisions were entrusted to
         journalists and their editors,’ he told Time.”

         Now, obviously, anyone is free to agree or disagree with Snowden’s
         framework for how these materials be handled and reported. I
         personally think the process of government consultation is often used
         to suppress newsworthy information, though for the NSA stories I’ve
         worked on, government arguments to suppress information have been
         rejected in at least 99% of the cases; I also think non-traditional outlets
         such as WikiLeaks have done a superior job in many cases with
         reporting classified documents than government-loyal traditional
         outlets.

         But what you shouldn’t feel free to do is ignore that this is the
         framework on which Snowden insisted. You shouldn’t demand that
         journalists violate their agreements with him (by publishing all the
         documents) unless you are willing to admit that this is what you’re
         advocating. And you definitely shouldn’t pretend that it’s Snowden,
         rather than these media outlets, who are making the choices about
         what gets published in order to demonize him for the latest disclosures
         you dislike while cowardly refusing to criticize the media outlets that
         actually made the choice to publish them.

         If you want to argue that Snowden bears some responsibility as the
         leaker, go ahead. But don’t mislead people about who made the choice
https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   5/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         that this information ought to be published. It was the New York Times –
         not Snowden – that concluded that the public should know about the
         NSA’s hacking of Huawei, just as it was the Washington Post and not
         Snowden who decided to publish virtually all of the stories about which
         Fred Kaplan complained.

         (4) The jingoistic view of what is “newsworthy” is baseless and
         warped. Somewhere along the way, this idea arose that the only
         “legitimate” disclosures involve ones showing violations of the rights of
         American citizens. Anything else, this reasoning holds, is invalid, and
         because Snowden leaked documents that go beyond the violation of
         Americans’ rights, he is not a legitimate whistleblower.

         Who created the uber-nationalistic standard that the only valid
         disclosures are ones involving the rights of Americans? Are we are all
         supposed to regard non-Americans as irrelevant? Is the NSA’s bulk,
         suspicionless surveillance of the private communications of hundreds of
         millions of human beings inherently proper simply because its victims
         aren’t American citizens? Even more extreme: are American journalists
         (and whistleblowers like Snowden) supposed to keep the public
         ignorant of anything and everything the US Government does to people
         provided those people aren’t blessed with American citizenship? Do you
         condemn whoever leaked the existence of top secret CIA black sites to
         Dana Priest on the ground that it didn’t involve violations of the rights
         of Americans? It makes sense that US government officials view the
         world this way: their function is to advance the self-perceived interests
         of the US government, but that’s not the role of actual journalists or
         whistleblowers.

         The public interest from the Huawei story is obvious. It demonstrates
         that the NSA has been doing exactly that which the US Government has
         spent years vocally complaining is being done by China. While the US
         has been telling the world that the Chinese government is spying on

https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   6/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         them through backdoors in Huawei products, it’s actually the NSA that
         has been doing that. It also yet again gives the lie to the claim that the
         NSA does not engage in economic espionage.

         It shows massive deceit and hypocrisy by US officials: with their own
         citizens and to the world. DOJ official Jack Goldsmith, often a
         government and NSA defender, understood this point perfectly, writing
         yesterday that “The Huawei revelations are devastating rebuttals to
         hypocritical U.S. complaints about Chinese penetration of U.S.
         networks, and also make USG protestations about not stealing
         intellectual property to help U.S. firms’ competitiveness seem
         like the self-serving hairsplitting that it is.”

         If you’re a US government official, or a devoted loyalist to the US
         government, then it makes sense that you’d be angry that has been
         revealed. Political officials always want their deceit to be concealed
         rather than exposed, while jingoistic government loyalists (even when
         they call themselves “journalists”) want the same thing. But if you’re an
         actual journalist, or a whistleblower with a conscience, or a citizen who
         would rather know the truth than be misled by your own government,
         then this is an easy call. Either way, though, the call in this case – to
         inform rather than suppress – was made by the reporters and editors of
         the media outlets which chose to publish this story, so anyone who is
         angry about it should direct their anger to them.




         UPDATE: Brookings’ Ben Wittes responds to all of this at Lawfare by,
         first, agreeing with the main point that those who object to particular
         NSA stories should direct those criticisms to the newspapers which
         decide to publish them. But he disagrees that NSA surveillance of
         foreigners is newsworthy. He argues that “the United States—like all
         countries that apply law to espionage at all—treats spying domestically
         and on its own nationals as legally different from spying abroad” and
https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   7/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         that such disclosures are driven by “the press’s eagerness to
         expose lawful conduct deemed in the national interest by the
         democratically elected representatives of the people.”

         But there is a huge difference between spying on what are generally
         regarded to be legitimate foreign targets (political and military officials
         of adversary governments) and collecting the private communications
         of entire populations en masse. It’s untenable to claim that bulk
         surveillance has been democratically ratified given that almost all
         Americans, even most members of Congress, were completely unaware
         that any of this was happening until we reported it. One can’t
         reasonably claim that a government program which almost nobody
         knew about has been democratically approved.

         More to the point: mere legality is insufficient to shield a program from
         justifiable transparency; conversely, exposure of illegality is not the
         only form of valid reporting. Take the classic whistleblowing case of the
         Pentagon Papers: those documents really did not reveal illegality as
         much as they revealed government deceit, systematic lying to the
         American people about the Vietnam War. The fact that such official
         lying may have been legal hardly means that it should have remained
         concealed.

         The fact is that American law imposes almost no restrictions on what
         the US Government is permitted to do to non-Americans, but that does
         not mean that all such conduct should be off-limits from media
         reporting just because it has been legalized. Drone strikes that kill
         innocent people are arguably legal because Congress has approved
         them, and are often concealed from the public through an abuse of
         secrecy rules: does that mean journalists should refrain from reporting
         them? After all, such reporting “exposes [arguably] lawful conduct
         deemed in the national interest by the democratically elected
         representatives of the people.”

https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   8/9
11/19/2019                                                        Some Facts About How NSA Stories Are Reported

         Having the US government subject the entire world to a system of
         suspicionless collect-it-all surveillance goes far beyond what was known
         or expected or approved; it goes far beyond what is common. It has
         profound implications for all sorts of critical values. The fact that
         American law does not prohibit it does not remotely mean that citizens
         should be kept ignorant that it is happening. Independently, the notion
         that the US Government should be permitted by journalists to deceive
         its citizenry – by, for instance, pretending that it is China rather than
         itself engaging in this form of industrial espionage – simply because
         such deceit is “legal” is entirely noxious to the most basic tenets of
         what journalism should be.


     WAI T! BEFO R E YO U GO about your day, ask yourself: How likely is it that the
     story you just read would have been produced by a different news outlet if The
     Intercept hadn’t done it?

     Consider what the world of media would look like without The Intercept. Who
     would hold party elites accountable to the values they proclaim to have? How
     many covert wars, miscarriages of justice, and dystopian technologies would
     remain hidden if our reporters weren’t on the beat?

     The kind of reporting we do is essential to democracy, but it is not easy, cheap,
     or profitable. The Intercept is an independent nonprofit news outlet. We don’t
     have ads, so we depend on our members — 35,000 and counting — to help us
     hold the powerful to account. Joining is simple and doesn’t need to cost a lot:
     You can become a sustaining member for as little as $3 or $5 a month. That’s
     all it takes to support the journalism you rely on.

     Become a Member ⟶




https://theintercept.com/2014/03/23/facts-nsa-stories-reported/                                                   9/9
